Citation Nr: 0021342	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  95-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected low back strain with arthritis, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected bronchitis with mild pulmonary emphysema, 
currently evaluated as 30 percent disabling.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of pharyngeal 
papilloma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and a companion

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from February 1936 to 
November 1945.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied entitlement to a rating in 
excess of 20 percent for service-connected low back strain 
with arthritis, denied entitlement to a rating in excess of 
10 percent for service-connected bronchitis with mild 
pulmonary emphysema, and denied entitlement to a compensable 
rating for service-connected residuals of pharyngeal 
papilloma.  

The case was previously before the Board in April 1997, when 
it was remanded for additional medical records, examination 
of the veteran, and further adjudication.  The requested 
development has been accomplished to the extent possible.

In June 1998, the RO awarded a 30 percent disability rating 
for service-connected bronchitis with mild pulmonary 
emphysema.  The RO noted in this claims file that the veteran 
was satisfied with this award and had withdrawn the claim.  
However, there is no correspondence of record from the 
veteran to this effect.  See 38 C.F.R. § 20.204(c) (1999).  
The Board wrote to the veteran in February 2000 and asked 
that he clarify his intention regarding the claim.  He did 
not respond.  Accordingly, this issue remains on appeal 
before the Board as it has not been withdrawn by the veteran.  
See AB v. Brown, 6 Vet. App. 35 (1993). 



FINDINGS OF FACT

1.  The veteran's claims of entitlement to higher disability 
ratings for his service-connected disabilities are plausible.

2.  The veteran's service-connected low back strain with 
arthritis is manifested by complaints of pain with radiation 
into the legs and limited motion and objective findings of 
difficulty walking, kyphotic posture, and x-ray findings of 
moderate generalized hypertrophic degenerative changes and 
degenerative disc disease at the L5-S1 interspace, as well as 
vacuum disc phenomenon.  

3.  The veteran's service-connected bronchitis with mild 
pulmonary emphysema is manifested by complaints of difficulty 
breathing and shortness of breath and objective findings of 
quite restricted pulmonary reserve and x-ray findings of 
multiple small calcified granulomata in the left lower lung 
field appearing to be concentrated mostly in the lingula, 
tiny calcified granuloma in the periphery of the mid to right 
upper lung field, and biapical pleural thickening. 

4.  The veteran's service-connected residuals of pharyngeal 
papilloma is manifested by complaints of growths in the 
throat and objective findings of a normal throat.

5.  The veteran was unable to report for VA examinations 
scheduled in 1997 because of physical disability.


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for 
entitlement to higher disability ratings for his service-
connected disabilities.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).

2.  The criteria for a disability rating in excess of 20 
percent for service-connected low back strain with arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5292, 5293, 5295 (1999).

3.  The criteria for a disability rating in excess of 30 
percent for service-connected bronchitis with mild pulmonary 
emphysema have not been met under either the old or new 
rating criteria.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.97, Diagnostic Codes 6600, 6603 
(1995 and 1999).

4.  The criteria for a compensable disability rating for 
service-connected residuals of pharyngeal papilloma have not 
been met under either the old or new rating criteria.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.97, Diagnostic Code 6820 (1995 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In various rating actions in 1947, the veteran was awarded 
service connection for sacroiliac strain, evaluated as 10 
percent disabling; service connection for chronic bronchitis, 
evaluated as noncompensable; and service connection for 
papilloma of the posterior pharyngeal wall, evaluated as 
noncompensable.  In December 1947, the RO assigned a 20 
percent rating for service-connected low back strain.  More 
recently, in April 1994 the veteran sought reevaluation of 
the disability ratings assigned for his service-connected 
disabilities.  

Private treatment records from Gwinnett Hospital System were 
obtained in conjunction with the veteran's claims.  These 
records showed that he was hospitalized in March 1994 with 
complaints of chills and shortness of breath.  He also 
complained of mild dyspnea on exertion without a recent 
increase and a productive cough.  He was a retired auto 
worker.  Motor examination was 5/5 bilaterally and revealed 
normal muscle tone.  Reflexes were 1+ at the knees and absent 
at the ankles.  The plantars were flexor.  Strength and limb 
coordination were normal.  There were diminished breath 
sounds at the right base of the lungs, along with a few 
crackles, and bilateral pulmonary rales.

Chest x-rays showed bilateral pleural effusions; perihilar 
interstitial edema; granulomatous calcifications in the left 
lower lobe; and an infiltrate in the right base.  X-rays of 
the lumbar spine showed degenerative changes at the lower 
thoracic spine with a calcified disc at T10-11; anterior 
bridging ligamentous calcifications at 12-1; and moderate to 
advanced degenerative disc disease at L5-S1 with reactive 
sclerosis of the end plates and a questionable vacuum disc 
phenomena.  Pertinent diagnoses included pneumonia; pleural 
effusion, most likely secondary to pneumonia; and chronic 
obstructive pulmonary disease (COPD).  The lungs became clear 
and the veteran was discharged.

The veteran was afforded a VA examination in August 1994.  He 
complained of chronic pain of the lumbar spine with radiation 
into the legs.  He worked as a laborer and farmer when he was 
younger, but had difficulty with low back pain and often lost 
much time from work.  He also reported having chronic 
bronchitis.  On physical examination, the examiner noted that 
the veteran was very elderly, feeble, and stooped.  He walked 
with a great deal of difficulty in a hesitant and cautious 
manner with small steps.  He was in a wheelchair.  He had 
kyphotic posture.  The examiner did not attempt pulmonary 
function tests.  Pulmonary reserve was obviously quite 
restricted.  The extremities were extremely atrophic with 
wasting.  Knee and ankle reflexes were symmetrical and 
physiologic.  Chest x-rays showed multiple small calcified 
granulomata in the left lower lung field appearing to be 
concentrated mostly in the lingula; tiny calcified granuloma 
in the periphery of the mid to right upper lung field; and 
biapical pleural thickening.  X-rays of the lumbar spine 
showed moderate generalized hypertrophic degenerative changes 
and degenerative disc disease at the L5-S1 interspace, as 
well as vacuum disc phenomenon.  Pertinent diagnoses included 
advanced osteoarthritis.

The veteran was seen at the emergency room at Gwinnett 
Hospital System in March 1995 with complaints of shortness of 
breath, a cough, and back pain.  On examination, the throat 
was clear.  The examiner heard no rales.  There were a few 
scattered rhonchi.  Breath sounds were clear and equal 
bilaterally.  The veteran was ambulatory.  Chest x-rays 
showed COPD and calcified granulomata in the mid lung.  
Discharge diagnoses included bronchitis.

At a personal hearing at the RO in July 1995, the veteran 
testified that he had a limited ability to walk.  He could 
walk a little.  He could walk to his mailbox but had 
difficulty walking up his driveway.  He stated that he could 
bend forward and side to side "some" with soreness.  He 
stayed in bed at home.  Concerning his pulmonary problems, 
the veteran testified that he had difficulty breathing, 
sometimes just sitting still in a chair.  He used an inhaler.  
He further reported that he had growths in his throat.

VA outpatient treatment records dated from 1993 to 1995 were 
thereafter associated with the claims file.  A March 1995 
chest x-ray revealed emphysematous changes and multiple 
calcified granulomata widely scattered throughout both lung 
fields.

Pursuant to the Board's April 1997 remand, the RO wrote to 
the veteran at his most recent address of record in May 1997 
and requested that he provide the names and addresses of all 
health care providers who treated him for low back strain 
with arthritis, bronchitis with mild pulmonary emphysema, and 
residuals of pharyngeal papilloma since 1995.  He did not 
respond.

The veteran was also scheduled for VA examinations in 
September 1997; however, he failed to report.  His daughter 
informed VA that he was housebound and unable to travel.

In June 1998, the RO awarded a 30 percent disability rating 
for service-connected bronchitis with mild pulmonary 
emphysema, effective April 1994, the date of the veteran's 
claim.    



II.  Legal analysis

A.  General

The veteran has presented well-grounded claims for increased 
disability evaluations for his service-connected disorders 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  

The veteran has been afforded a VA examination and a personal 
hearing and his treatment records have been associated with 
the file.  He failed to respond to VA's request for more 
recent treatment records in 1997.  He was also scheduled for 
more comprehensive VA examinations in 1997 but failed to 
report.  

VA regulation pertinent to the failure to report for VA 
examinations provides when a claimant fails to report for an 
examination scheduled in conjunction with a claim for an 
increase without good cause, the claim shall be denied.  
38 C.F.R. § 3.655(b) (1999).  Examples of good cause include 
illness of the claimant.  38 C.F.R. § 3.655(a) (1999).  Here, 
the veteran demonstrated good cause for his failure to report 
for VA examination.  His daughter reported that he was 
housebound and the medical evidence of record showed that he 
was in failing health.  Accordingly, his disabilities will be 
rated based on the evidence of record.  The Board is 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1999).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1999), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1999).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


B.  Service-connected low back strain with arthritis

Degenerative arthritis of the lumbar spine is rated under a 
combined diagnostic code which takes into account both the 
x-ray evidence of degenerative changes of the lumbar spine as 
well as the resulting limitation of motion, if any, of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5003-5292 
(1999).  Degenerative arthritis established by x-ray evidence 
will be rated on the basis of limitation of motion of the 
specific joint or joints involved.  Diagnostic code 5003 
evaluates degenerative arthritis based on the extent of 
limitation of motion of the specific joint involved and 
includes painful motion.  Specifically, limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or other satisfactory evidence of painful 
motion.

Since there is no evidence of complete bony fixation of the 
spine, ankylosis of the lumbar spine or residuals of a 
fractured vertebra, diagnostic codes 5285, 5286 and 5289 are 
not applicable.

A rating greater than that currently in effect is available 
under diagnostic code 5292 where there is severe (40 percent) 
limitation of motion of the lumbar spine; under diagnostic 
code 5293 when there is evidence of intervertebral disc 
syndrome with severe recurring attacks, with intermittent 
relief (40 percent), or where there is pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief (60 percent); and under 
diagnostic code 5295 where there is severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion (40 percent).

In evaluating the veteran's claim, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In DeLuca, it was held that diagnostic codes 
pertaining to range of motion do not subsume 38 C.F.R. § 4.40 
and § 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (1999).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca.  As regards the 
joints, factors to be evaluated include more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(1999).  

VA's Office of the General Counsel provided guidance 
involving increased rating claims for musculoskeletal joint 
disabilities.  Specifically, the General Counsel held that 
where the medical evidence shows that a veteran has arthritis 
of a joint and where the diagnostic code applicable to 
his/her disability is not based upon limitation of motion, a 
separate rating for limitation of motion under diagnostic 
code 5003 may be assigned, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
(July 1, 1997).

While the Board will consider the veteran's low back 
disability under all of the above-described diagnostic codes, 
separate evaluations under each of these codes are not 
appropriate because the rule against pyramiding of benefits 
mandates that "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1998); Brady v. Brown, 4 Vet. App. 203, 206 
(1993); see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994) ("The critical element is that none of the 
symptomatology . . . is duplicative of or overlapping with 
the symptomatology of the other . . . conditions."); see 
also VAOPGCPREC 23-97 (July 1, 1997) (where the medical 
evidence shows that the veteran has arthritis of a joint and 
where the diagnostic code applicable to his/her disability is 
not based upon limitation of motion, a separate rating for 
limitation of motion under diagnostic code 5003 may be 
assigned, but only if there is additional disability due to 
limitation of motion.)  As Diagnostic Code 5003 (degenerative 
arthritis) rated for limitation of motion (Diagnostic Code 
5292) encompasses pain, muscle spasm, and swelling resulting 
in limitation of motion, assigning an additional rating under 
Diagnostic Code 5295 (which also evaluates on the basis of 
limitation of motion attributable to muscle spasm, pain on 
motion, and loss of motion), or under Diagnostic Code 5293 
(which evaluates in part on the basis of characteristic pain 
and muscle spasm) would constitute compensation for the same 
symptomatology under different diagnostic codes, it would be 
prohibited under 38 C.F.R. § 4.14.  The Board must consider, 
however, whether it might be appropriate to assign a higher 
rating using another potentially applicable diagnostic code.

The Board is cognizant that the medical findings suggest 
significant impairment as a result of the veteran's low back 
disorder, and therefore, attempted to obtain a more detailed 
VA examination of the lumbar spine.  Such evidence is 
necessary in this case and was requested on remand in 1997.  
Unfortunately, the veteran was unable to report for VA 
examination and the Board does not possess the medical 
expertise to render medical opinion and has to decide the 
appeal based upon the existing evidentiary record.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  For 
example, there are no range of motion measurement of the 
veteran's lumbar spine and the Board is unable to determine 
the appropriate degree of impairment under Diagnostic Codes 
5003 and 5292.  See also 38 C.F.R. §§ 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  There have 
also been no medical findings of listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or some of the above 
with abnormal mobility on forced motion so as to warrant a 40 
percent rating under Diagnostic Code 5295.  Neurological 
findings, while limited, are not shown to be severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  On VA 
examination in 1994 knee and ankle reflexes were symmetrical 
and physiologic.  Accordingly, in the absence of more 
comprehensive and detailed medical findings, the Board 
concludes that the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected low back strain with arthritis.  


C.  Service-connected bronchitis with mild pulmonary 
emphysema and service-connected residuals of pharyngeal 
papilloma

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1996), including the rating criteria for evaluating 
respiratory diseases.  These amendments to the Schedule 
became effective October 7, 1996.  See 61 Fed. Reg. 46720 
through 46731 (September 5, 1996).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  VAOPGCPREC 3-2000; see also 38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, for any date prior to October 7, 
1996, the Board cannot apply the revised regulations.  From 
October 7, 1996, the veteran's claims for a higher rating 
must be evaluated under both the old and new criteria to 
determine which version, if either, is most favorable to his 
claims.

The RO considered the old regulations in the February 1995 
rating decision and April 1995 statement of the case and the 
new regulations in a June 1998 supplemental statement of the 
case.  Therefore, the veteran and his representative were 
given notice of the old and new regulations and have had an 
opportunity to submit evidence and argument related to both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Under the rating criteria in effect prior to June 6, 1996, 
the assigned 30 percent disability rating for bronchitis was 
assigned for moderately severe bronchitis, with persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest and beginning chronic airway 
obstruction; or for moderate pulmonary emphysema, with 
moderate dyspnea occurring after climbing one flight of steps 
or walking more than one block on level surface and pulmonary 
function tests consistent with findings of moderate 
emphysema.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6603 
(1995).  A 60 percent rating was assigned for severe 
bronchitis, with severe productive cough and dyspnea on 
slight exertion and pulmonary function tests indicative of 
severe ventilatory impairment; or severe emphysema, 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping, ventilatory 
impairment of severe degree confirmed by pulmonary function 
tests with marked impairment of health.  The highest, or 100 
percent rating, contemplated pronounced bronchitis, with 
copious productive cough and dyspnea at rest, pulmonary 
function testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of right sided heart involvement; or 
pronounced emphysema, intractable and totally incapacitating, 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion, severity confirmed by chest x-rays and pulmonary 
function tests.  Id.

Under the revised criteria, the veteran's service-connected 
bronchitis residuals are rated under Diagnostic Codes 6600 
and 6603.  Under this criteria, a 30 percent rating may be 
assigned for FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 
65-percent predicted.  The next higher or 60 percent rating 
may be assigned for FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 
55-percent predicted, or; maximum oxygen consumption of 15 to 
20  ml/kg/min (with cardiorespiratory limit).  The highest or 
100 percent rating is provided for FEV-1 less than 40 percent 
of predicted value, or; FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. 
§ 4.97, Diagnostic Codes 6600, 6603 (1999).  The results of 
the pulmonary functions tests used in assigning a disability 
rating are those after bronchodilatation.  See 61 Fed. Reg. 
46723 (September 5, 1996).   These results represent the best 
possible functioning of an individual and are the figures 
used as the standard basis of comparison of pulmonary 
function.  Id.

The case was remanded in 1997 in order to afford the veteran 
a VA respiratory examination which provided medical 
information that would permit an informed assessment of the 
severity of the his bronchitis with mild pulmonary emphysema 
under both the old and new criteria.  The Board was not able 
to derive findings of medical act from the medical evidence 
of record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Unfortunately, the necessary evidence has not been obtained.  

Under the old criteria, there are no objective findings of 
severe productive cough and dyspnea on slight exertion and 
pulmonary function tests indicative of severe ventilatory 
impairment; or exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, ventilatory impairment of severe degree confirmed 
by pulmonary function tests with marked impairment of health.  
Pulmonary function tests were requested on remand in 1997 but 
the veteran was unable to report for examination.  He has 
complained of dyspnea on exertion and it was noted on VA 
examination in 1994 that his pulmonary reserve was quite 
restricted.  At his personal hearing in July 1995, the 
veteran also testified that he had difficulty breathing, 
sometimes just sitting still in a chair, and that he used an 
inhaler.  Chest x-rays have revealed pulmonary abnormalities.  
However, in the absence of pulmonary function tests, the 
Board is unable to determine the extent of the veteran's 
ventilatory impairment, as required for a 60 percent rating 
under Diagnostic Codes 6600 and 6603.  Likewise, as there are 
no pulmonary function tests of record, the Board is unable to 
properly evaluate the veteran's service-connected pulmonary 
disorder under the new criteria.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
assignment of an increased disability rating for the 
veteran's service-connected bronchitis with mild pulmonary 
emphysema under the old and new criteria.  

Concerning residuals of pharyngeal papilloma, under both the 
old and new rating criteria, benign new growths of any 
specified part of the respiratory system will be evaluated 
based on interference with respiration, utilizing any 
applicable analogous respiratory rating code.  38 C.F.R. 
§ 4.97, Diagnostic Code 6820 (1995 and 1999).
On VA examination in 1994, the examiner made no objective 
findings concerning residuals of pharyngeal papilloma.  
Medical evidence to properly evaluate this condition was 
requested on remand in 1997, but again, the veteran was not 
able to report for examination.  There is no evidence of any 
interference with respiration associated with the residuals 
of pharyngeal papilloma.  Although the veteran has complained 
of growths in his throat, examination of the throat was 
normal in 1995. Accordingly, the Board concludes that the 
preponderance of the evidence is against assignment of an 
increased disability rating for the veteran's service-
connected residuals of pharyngeal papilloma under the old and 
new criteria.  



ORDER

Entitlement to a disability rating in excess of 20 percent 
for service-connected low back strain with arthritis is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for service-connected bronchitis with mild pulmonary 
emphysema is denied.

Entitlement to a compensable disability rating for service-
connected residuals of pharyngeal papilloma is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

